Per. Curiam,
Our consideration of the evidence on which the plaintiff relied in the court below has satisfied us that there was no error in refusing his point recited in the first specification and in affirming defendant’s point recited in the second specification, and thereby instructing the jury, in the language of the latter, that “ under all the evidence in the case the verdict of the jury must be for the defendant.” The burden of establishing the resulting trust under which he claimed was necessarily assumed by the plaintiff, but the evidence relied on is far below the standard of proof always required in such cases; and hence the learned trial judge rightly refused to submit the case to the jury, and correctly instructed them as requested by the defendant, and also as recited in the fourth specification. In so doing he is abundantly sustained by numerous authorities, among which are Barnet v. Dougherty, 32 Pa. 371, Kistler’s Appeal, 73 Pa. 393, Hayes’s Appeal, 123 Pa. 133, Hoover v. Hoover, 129 Pa. 203, Gilchrist v. Brown, 165 Pa. 275„ and Olinger v. Shultz, 183 Pa. 469. In the last cited case it was held that “the evidence to establish a resulting trust must be clear, precise, convincing and satisfactory, not only to the jury, but also to the court as a chancellor sitting and reviewing the testimony; and, if the evidence fails to satisfy the mind and conscience of the court, it must be withdrawn from the jury.” In an action of ejectment to enforce a resulting trust, the trial judge acts as a chancellor as to the question of the existence of the alleged resulting trust; and if in his judgment the evidence is insufficient to sustain a verdict it is his duty to withhold it: Gilchrist v. Brown, supra.
There is nothing in this case that requires discussion. Neither of the specifications of error is sustained.
The judgment entered on the verdict directed by the court below is affirmed.